Title: Arthur Lee to John Adams, 6 March 1785
From: Lee, Arthur
To: Adams, John


        
          My dear Sir—
          New York. March 6th. 1785
        
        I do not know whether I shoud congratulate you on your appointment to the Court of London; since it appears to me the most painful & difficult negociation you coud undertake. The intimate knowlege they have of us, together with the similitude of language manners, & habits will render it more difficult by far to gaurd against their instruments, than against those of any other Court. Besides you will often, I apprehend, have reason to say to yourself— incedo per ignes suppositos cineri doloso.
        Among the Emissaries they will probably employ about you, will be Paul Wentworth, against whose subtlety I woud wish to gaurd you. At the same time, I think such men may be very usefully employd in leading those, who sent them, right, by mistake Wentworth is the emissary of Lord Mansfield, & from his Lordship things are communicated immediately to the king. Such channels are often essentially necessary in a negociation & enable a dextrous negociator to turn their arts against themselves & effect his purpose by the very means that were meant to mar them. There is no Court or Country where the italian rule of—il volto sciolto, ed i pensieri stretti—is more useful & necessary; because they no where understand our words & countenances so well.
        You are as well acquainted as I am, how powerful a political instrument the press is. There is however one observation on it which

may not perhaps have struck you; & which I found exceedingly useful. Not to enter into discussions in the News-papers in contradiction of paragraphs & essays inserted against us; but to put into the papers, by way of intelligence such things as will make an impression on the minds of the people, directly contrary to those our Adversaries mean to inculcate. The readers of News-papers swallow intelligence much more greedily, than any of the rest of their contents. And when the intelligence does not appear to have been intended expressly in contradiction of what has been before advanc’d, they themselves will apply it to that purpose, & they will adhere to conclusions so drawn by themselves, when they woud not adopt those drawn by another.
        I shoud beg pardon for having seemd to give you advice, but I have so often traversd the ground you are now to tread, that it woud be want of common observation not to know it well.
        The present state of our public affairs is not the most promising, thõ it is not desperate. There is a general cry for vesting Congress with more powers without knowing how they have usd those already possessd. People feel that things do not go well but will not take the trouble of searching into the reason of it. The principal one, I take to be the rage for emigration & for the establishment of new States. The consequence is, that the old ones are in a fluctuating situation, & little serious thought is employd in consolidating & settling our new Sovereignties. From thence too the imposition of taxes becomes difficult, the collection desultory, & the produce precarious. Our Commerce is in the same unsettled & unsettleable condition.
        It is certain that Congress coud not remedy these evils but by possessing & exercising absolute powers, the exertion of which, were they vested in them, woud soon produce complaint & opposition. But what can’t be remedied, may be palliated; & a wise use of this very spirit of emigration, may at once relieve us of our debt, & strengthen our empire. This will depend on the measures which may be adopted relative to the western country, where one treaty with the six Nations, & another with the Weandots, Delawares, Ottawas & Cheppawas have extinguishd all their claims to about thirty millions of Acres, of the finest & best waterd land upon the globe; & left them entirely at the disposal of Congress. With this fund well managd, the public debt may soon be annihilated.
        As to myself, I am now about to take my final leave of politics & settle in the practice of the law, at Alexandria in Virginia. I was once very sollicitous that Congress shoud heal the wound which former

intrigues had given to my political reputation by an appointment in Europe. But they have never thought proper to do it, but sent me on the most disagreable & least honorable of all their negociations. I undertook it merely from a conviction of public necessity, & hope it has been executed to public advantage
        I shall be happy to hear from you. Your letters, enclosd to the President, will always reach me.
        I have the honor to be, with sentiments of the most entire esteem / Dear Sir, Yr. most Obedt. Servt.
        
          Arthur Lee
        
      